DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figs. 1-2
Species 2: Fig. 3
Species 3: Figs. 4-6
Species 4: Fig. 7
Species 5: Figs. 10-12
Species 6: Fig. 14
Species 7: Fig. 15
Species 8: Fig. 16
Species 9: Fig. 18
Species 10: Fig. 19
Species 11: Fig. 20
Species 12: Figs. 21-22
Species 13: Figs. 23-24
Species 14: Figs. 25-27
Species 15: Figs. 28-31
Species 16: Figs. 36-40
Species 17: Figs. 41-42
Species 18: Figs. 43-44
The Examiner notes that Figs. 32-35 show three more potential catheter fixation device species, which read upon the claim limitations of claims 17-18. However, the three potential species cannot be listed. The potential species shown in Figs. 32-35 do not read upon claim 1 as neither include an expanded configuration. Applicant defines “expanded configuration” as “the expanded configuration can include a bulbous portion” within [0004]. Therefore, as Figs. 32-35 do not include a bulbous portion the potential species would not read upon claim 1 and thus are not listed above.
The Examiner additionally notes that Figs. 45-49 show two more potential catheter fixation device species, which read upon the claim limitations of claims 8-9. However, the two potential species cannot be listed. The potential species shown in Figs. 45-49 do not read upon claim 1 as neither include an expanded configuration. Applicant defines “expanded configuration” as “the expanded configuration can include a bulbous portion” within [0004]. Therefore, as Figs. 45-49 do not include a bulbous portion the potential species would not read upon claim 1 and thus are not listed above. 
The species are independent or distinct because the claims of different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Each of the aforementioned species comprises a mutually exclusive structural component that the other aforementioned species lacks. For example, Species 1, shown in Figs. 1-2, comprises suture openings 114 that are a component of the bulging portion 108. While, Species 2, shown in Fig. 3, includes suture openings 114 in the tabs 116. Another example of mutually exclusive structural features can be seen by comparing and contrasting Species 1 with Species 
The Examiner notes that the aforementioned explanation on why the species are independent or distinct only discussed some of the listed species above. For the purpose of brevity, the Examiner only explained Species 1, 2, 3, and 12. Further analogous explanations could be made for each of the aforementioned species not mentioned within the previous paragraph further explaining why each species includes mutually exclusive structural component.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter. 

There is a search and examination burden for the patentably distinct species listed above as the species diverge in subject matter and they would require a different field of search in the art. For example while searching for Species 1 a search would need to be conducted searching for a fixation device for a catheter having an elongate body with a central bore, an intermediate portion of the body having an expanded configuration, and the elongate body having an end with a tapered profile. On the other hand, searches for Species 12 would require searching for a fixation device for a catheter comprising an elongate band including a suture opening extending therethrough, wherein the elongate band includes a female end with a coupling opening and a male end with a retention portion. Finally, searching for Species 3 would require searching for fixation device for a catheter comprising a sleeve member, a collar member, and one or more tabs. For the purpose of brevity, the Examiner only explained the difference in searches necessary regarding species 1, 3, and 12. Similar alternative searches would be needed for each of the aforementioned species not explicitly mentioned in this paragraph. Therefore, there would be a search burden upon the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/James D Ponton/Examiner, Art Unit 3783